BOURQUIN, District Judge.
This patent (U. S. No. 1,582,500) infringement suit is of trifling importance. But in one respect it is unique if not a scintillating gem.
For the evidence was presented and the cause argued all in less than 30 minutes. The evidence is scanty, though like Mereutio’s wound, “twill serve,” disclosing that in 1925 O’Nate made at least one appliance like that patented.
No question is made of equitable jurisdiction or validity of the patent. Accordingly, the court finds for plaintiff, who may have a reference for an accounting, if deemed worth while.